Dismissed and Memorandum Opinion filed July 25, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00237-CV

                          TOKES ADLEYE, Appellant
                                         V.

                        MAGARET DRISCAL, Appellee

                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-66224

                  MEMORANDUM OPINION

      This is an attempted appeal from an amended post-judgment order on certain
bankruptcy issues. The post-judgment order was issued in response to an order of
this court in Cause No. 14-14-00822-CV. Certain limited classes of post-judgment
orders have been recognized as appealable orders. See Walter v. Marathon Oil
Corp., 422 S.W.3d 848, 855 (Tex. App.—Houston [14th Dist.] 2014, no pet.).
However, the trial court’s order does not fall within any of those classes. Id.
      On June 20, 2017, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless on or before July 5,
2017, appellant filed a response demonstrating grounds for continuing the appeal.
See Tex. R. App. P. 42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM


Panel consists of Justices Jamison, Wise, and Jewell.